DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 10/28/2021.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 10-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 3GPP “Summary of Friday offline discussions on potential enhancements for PUSCH .

Regarding claims 1 and 16, 3GPP teaches a method and an apparatus comprising: 
a transceiver that receives downlink control information including scheduling information for a physical channel carrying a transport block (Page 5, Section: Basic mini-slot structure teaches repetitions indicated in DCI.  Section 2.2.4 teaches the TBS for mini-slot repetitions), 
where the physical channel comprises a plurality of repetitions of the transport block (Page 5 Section: Basic mini-slot structure teaches a plurality of repetitions which can be contiguous)), 
where the physical channel spans at least one slot (Section 2.2 teaches mini-slot repetitions span across a slot.  See all Orphan symbol handling bullet 1 Page 5 which states the repetitions can wait until the next available period/slot, 
where each of the plurality of repetitions is within a slot of the at least one slot (Page 5 Section: Orphan symbol handling teaches each repetition is in a slot and can wait until the next available slot if needed), and 
where at least one repetition of the plurality of the repetitions has a different duration than a duration of at least one other repetition of the plurality of the repetitions; and a controller coupled to the transceiver where the controller determines a repetition duration of each of the plurality of repetitions based on a plurality of available symbols for the physical channel, where the plurality of available symbols are determined based 

Regarding claims 2 and 17, 3GPP teaches two consecutive repetitions are non-contiguous in time where at least one unbailable symbol exists between the two consecutive repetitions (Section 2.2.3 states that available symbols are UL periods in TDD, thus anytime the use of slot formats contain DL symbols between UL symbols, the actual repetition will be non-contiguous because it will have a gap between two UL or two DL symbols.  Further, Page 25 Proposal 6 discloses the use of repetitions with non-contiguous allocations.

Regarding claims 3 and 18, 3GPP teaches the plurality of repetitions are on a consecutive set of symbols (Page 15 option 4 teaches repetitions in slots which can be consecutive in available slots/symbols, see also Section 2.2.3).

Regarding claims 4 and 19, 3GPP teaches the plurality of available symbols are determined based on a semi-static configuration and the DCI (Section 2.2.3 “definition of available symbols” teaches the use of semi-static configurations, see also orphan section for available symbols.  Further, 3GPP teaches using higher layer to inform of 

Regarding claim 5, 3GPP teaches the plurality of potentially unavailable symbols includes a semi-statically configured flexible symbol (Page 26 under Grant-based PUSCH enhancements proposal 2 it is taught that RRC (i.e. higher layer signaling) configures flexible symbols (i.e. potentially unavailable).

Regarding claim 7, 3GPP teaches receiving a semi-static downlink and uplink configuration for TDD (Section 2.2.3, TDD for semi-static slot indication).

Regarding claims 10 and 20, 3GPP teaches the scheduling information includes an indication of a nominal duration of a repetition (Section 4; nominal duration of repetitions).

Regarding claim 11, 3GPP teaches determining the duration includes determining the repetition duration of each of the repetitions based on the received nominal duration (Section 4 teaches a duration of each of the plurality of repetitions, see also option 5 wherein the gNB sends the nominal repetition information which is used to determine the overall resources (duration) used).



Regarding claim 13, 3GPP teaches a TBS is determined based on the nominal duration (the nominal number of repetitions is determined for the slots.  This would dictate the size of the transport block to be sent; Section 4 option 4).

Regarding claim 14, 3GPP teaches each repetition includes at least one DMRS (Section 2.2.2).

Regarding claim 15, 3GPP teaches the plurality of repetitions comprises a first repetition and a second repetition (Page 3 third bullet teaches decoding the packet after the first or a few (i.e. first and second) repetitions), 
wherein the first repetition occurs before the second repetition (Page 3 third bullet teaches multiple repetitions which are not simultaneous and thus occur before/after each other), 
and wherein the method further comprises: determining whether to use a first set of repetition durations or a second set of repetition durations, where the first set of repetition durations comprises a first repetition duration and a second repetition duration, and where the second set of repetition durations comprises a third repetition duration and a fourth repetition duration; in response to determining to use the first set of repetition durations, decoding the transport block based on associating the first .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of LEE et al. “Lee” US 2018/0376476.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include indications of slot formals allowed as taught by Lee.
	One would be motivated to make the modification such that a particular allowed format out of a plurality in a table can be identified as taught by Lee; Paragraph 32.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of GAO et al. “Gao” US 2020/0169369.

Regarding claim 8, 3GPP teaches UL grants for semi-static scheduling information for a PUSCH (page 15 option 4).  3GPP does not expressly disclose downlink symbols which are unavailable.  However, Gao teaches UL grants are used for PUSCH wherein SRS is an indication of whether or not a symbol is available for the PUSCH transmission; Paragraph 40. 

	One would be motivated to make the modification such that the system can determine whether or not symbols are available for transmission as taught by Gao; Paragraph 40.

Regarding claim 9, 3GPP teaches UL grants for semi-static scheduling information for a PUSCH (page 15 option 4).  Further, 3GPP teaches in section 2.2.6 that the same enhancements to the PUSCH can be extended to the PDSCH.  3GPP does not expressly disclose downlink symbols which are unavailable.  However, Gao teaches UL grants are used for PUSCH wherein SRS is an indication of whether or not a symbol is available for the PUSCH transmission; Paragraph 40. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of 3GPP to include determining an unavailable symbol for the physical channel as taught by Gao.
	One would be motivated to make the modification such that the system can determine whether or not symbols are available for transmission as taught by Gao; Paragraph 40.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 

The Examiner respectfully disagrees.  While Page 4 under definition of available symbols does not expressly tie DCI to the symbols/repetitions, the Examiner notes that the availability here is with respect to options 1/2.  Options 1 and 2 can be dynamically changed based on dynamic DCI signaling; Page 1 section 2.1.  Thus, the DCI signaling is related to the availability of symbols used for repetition.  Further, the Examiner relied upon the basic mini-slot structure found on Page 5.  The mini-slot structure defines repetitions with respect to resource allocation of the first repetition which is indicated in the DCI for scheduled PUSCH.  In other words, DCI is received which includes scheduled PUSCH information and thus the availability of symbols is based on the DCI which is used to determine repetition information as claimed

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419